


Exhibit 10.3


AMENDMENT NO. 1 TO OMNIBUS AGREEMENT
THIS AMENDMENT NO. 1 TO OMNIBUS AGREEMENT (this “Amendment”) dated as of March
17, 2014 is made by and among SunCoke Energy Partners, L.P., a Delaware limited
partnership (the “Partnership”), SunCoke Energy Partners GP LLC, a Delaware
limited liability company and the general partner of the Partnership (the
“General Partner”), and SunCoke Energy, Inc., a Delaware corporation (the
“Sponsor”). The above-named entities are sometimes referred to in this Amendment
each as a “Party” and collectively as the “Parties.”
RECITALS:
WHEREAS, the Partnership, the General Partner and the Sponsor are each parties
to that certain Omnibus Agreement, dated as of January 24, 2013 (the “Omnibus
Agreement”); and
WHEREAS, the Parties each desire to amend the Omnibus Agreement.
NOW THEREFORE, in consideration of the promises and the mutual agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound hereby, agree as follows:


1.
Effective Date. This Amendment shall become effective and enforceable as of the
date hereof, and its term shall be co-extensive with that of the Omnibus
Agreement.



2.
Definitions. Except as otherwise provided herein, capitalized terms used in this
Amendment, but not otherwise defined herein, shall have the respective meanings
assigned to such terms in the Omnibus Agreement.



3.
Amendment. Section 7.2(b) of the Omnibus Agreement is hereby amended by deleting
the following parenthetical text therefrom: “(but excluding Sponsor equity based
compensation expense)”. This amendment shall not be construed as a waiver or
amendment of any other provision of the Omnibus Agreement, or for any purpose
except as expressly set forth herein.



4.
Miscellaneous.

1.
Governing Law. This Amendment shall be construed in accordance with and governed
by the laws of the State of New York, excluding any conflicts-of-law rule or
principle that might refer the construction or interpretation of this Amendment
to the laws of another state. Each Party hereby submits to the jurisdiction of
the state and federal courts in the State of New York and to venue in New York,
New York.

2.
Effect of Amendment. Except as expressly modified hereby, all terms and
conditions of the Omnibus Agreement remain in full force and effect and are
hereby ratified and confirmed in all respects. To the extent that there is any
conflict between the terms of the Omnibus Agreement and this Amendment, this
Amendment shall control. On and after the effective date of this Amendment, each
reference to the Omnibus Agreement in any document created by any of the Parties
hereto shall be deemed to be a reference to the Omnibus Agreement as amended by
this Amendment. On and after the effective date of this Amendment, the terms
“Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof”, and
words of similar import, as used in the Omnibus Agreement, shall, unless the
context otherwise requires, mean the Omnibus Agreement, as amended by this
Amendment.

[SIGNATURE PAGE FOLLOWS]
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]












--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have executed this Amendment on, and effective
as of, the date first written above.








SUNCOKE ENERGY PARTNERS, L.P.            
By:    SunCoke Energy Partners GP LLC,        
its general partner                    






By: _/s/ Denise R. Cade _______________            
Name: Denise R. Cade                
Title: Senior Vice President, General Counsel and    
Corporate Secretary                






SUNCOKE ENERGY PARTNERS GP LLC        






By: _/s/ Denise R. Cade _______________            
Name: Denise R. Cade                    
Title: Senior Vice President, General Counsel and        
Corporate Secretary                    






SUNCOKE ENERGY, INC.                




By: _/s/ Denise R. Cade _______________            
Name: Denise R. Cade                    
Title: Senior Vice President, General Counsel,        
Corporate Secretary and Chief Compliance Officer    












[Signature page to Amendment No. 1 to Omnibus Agreement]




